In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Schmidt, J.), dated November 14, 2002, which granted the defendants’ motion to change the venue of the action from Queens County to Sara-toga County.
Ordered that the order is reversed, on the law, with costs, the defendants’ motion is denied, and the Clerk of the Supreme Court, Saratoga County, is directed to deliver to the Clerk of the Supreme Court, Queens County, all papers filed in this action and certified copies of all minutes and entries {see CPLR 511 [d]).
The Supreme Court improvidently exercised its discretion in granting the defendant’s motion to change venue pursuant to CPLR 510 (3). The defendants failed to show that the convenience of nonparty witnesses would be served by a change of venue (see Cumberbatch v Gatehouse Motel & Rest., 265 AD2d 370 [1999]; Roberto v M.C. & E.D. Beck, 254 AD2d 404 [1998]; O’Brien v Vassar Bros. Hosp., 207 AD2d 169, 172-173 [1995]; Lundgren v Lovejoy, Wasson, Lundgren & Ashton, 82 AD2d 912 [1981]). Santucci, J.P., Goldstein, Schmidt and Cozier, JJ., concur.